                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

S.S., a minor, by and through his next       )
friend, K.S.,                                )
                                             )
                      Plaintiff,             )
                                             )
vs.                                          )    Case No. 21-00207-CV-W-WBG
                                             )
RAYTOWN QUALITY SCHOOL                       )
DISTRICT, et al.,                            )
                                             )
                      Defendants.            )

                                            ORDER

       Pending is Defendants Raytown Quality School District and Jaime Sadich’s Motion to

Dismiss. Doc. 9. For the following reasons, Defendants’ motion is GRANTED IN PART AND

DENIED IN PART.

                                    I.     BACKGROUND

       Plaintiff S.S. is a minor student at Raytown Central Middle School, which is part of

Defendant Raytown Quality School District (“District”). Doc. 1 at 1-3. Plaintiff, who was

diagnosed with Down Syndrome, is enrolled in the District’s Special Education Program. Id. at 3.

On April 16, 2019, Plaintiff claims he was sexually assaulted by another student while on a school

field trip. Id. By and through his next friend and mother, K.S., Plaintiff alleges the District and

Defendant Jaime Sadich (“Sadich”), the principal of Raytown Central Middle School, violated

Title IX of the Civil Rights Act of 1984 and the Education Amendments of 1972, 20 U.S.C. §§

1681-1688. Id. at 1, 4.

       On June 7, 2021, both Defendants moved to dismiss Plaintiff’s claims pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. Doc. 9. They seek dismissal of Plaintiff’s claims




        Case 4:21-cv-00207-WBG Document 18 Filed 08/11/21 Page 1 of 10
against Sadich because Title IX does not provide for individual liability. Doc. 9 at 1; Doc. 10 at

2-4. Defendants also move to dismiss the entire Complaint because Plaintiff fails to plausibly

allege they (1) acted with deliberate indifference, (2) had actual knowledge of sexual harassment,

and (3) discrimination was so severe, pervasive, and objectively offensive that it deprived Plaintiff

of access to the school’s educational opportunities or benefits. Doc. 9 at 1-2; Doc. 10 at 2-3, 4-8.

        On June 21, 2021, Plaintiff filed suggestions in opposition to Defendants’ motion. Doc.

12. Therein, Plaintiff agrees to dismiss his claims against Sadich only. Id. at 2 n.1. Plaintiff,

however, argues his claims against the District should not be dismissed because his Complaint sets

forth sufficient facts to state a plausible cause of action against the District. Id. at 2-7. In the

alternative, Plaintiff asks the Court for leave to conduct limited discovery to clarify his allegations

against the District. Id. at 7.

                                        II.      STANDARD

        To state a claim for relief, a pleading must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The pleading standard of

Rule 8 does not require “detailed factual allegations” but does require “more than an unadorned,

the defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). If a pleading contains “labels and

conclusions,” “formulaic recitation of the elements” of a claim, or “naked assertion[s]” lacking

“further factual enhancement,” the pleading standard is not satisfied. Id. (citing Twombly, 550

U.S. at 555, 557).

        To survive a motion to dismiss for failure to state a claim, “the complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). “The plausibility standard requires a



                                                   2

         Case 4:21-cv-00207-WBG Document 18 Filed 08/11/21 Page 2 of 10
plaintiff to show at the pleading stage that success on the merits is more than a ‘sheer possibility.’”

Knowles v. TD Ameritrade Holding Corp., 2 F.4th 751, 757 (8th Cir. 2021) (quoting Braden v.

Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009)). “[A] well-pleaded complaint may

proceed even if it strikes a savvy judge that actual proof of the facts alleged is improbable, and

‘that a recovery is very remote and unlikely.’” Id. at 757 (quoting Braden, 588 F.3d at 594).

       In considering a motion to dismiss, several tenets are considered. First, a court must accept

all factual allegations made in the complaint as true. Braden, 588 F.3d at 594. Second, “the

complaint should be read as a whole, not parsed piece by piece to determine whether each

allegation, in isolation, is plausible.” Id. Third, when reviewing a motion to dismiss, all inferences

are to be considered in the light most favorable to the non-moving party. Id. at 595 (“Twombly

and Iqbal did not change this fundamental tenet of Rule 12(b)(6) practice.”). Fourth, at the

pleading stage, there is no requirement for direct evidence, and factual allegations may be

circumstantial. McDonough v. Anoka Cnty., 799 F.3d 931, 945 (8th Cir. 2015). Finally, evaluating

a complaint is context specific, and the Court must “draw on its judicial experience and common

sense” when considering a motion to dismiss. Braden, 588 F.3d at 594 (quoting Iqbal, 556 U.S.

at 679).

                                       III.    DISCUSSION

       Title IX of the Education Amendments of 1972 (“Title IX”) provides, “No person in the

United States shall, on the basis of sex, be excluded from participation in, be denied the benefits

of, or be subjected to discrimination under any education program or activity receiving Federal

financial assistance.” 20 U.S.C. § 1681(a). Title IX affords an individual a private right of action

if his or her Title IX rights have been violated. Roe v. St. Louis Univ., 746 F.3d 874, 881 (8th Cir.

2014). “On the basis of sex” means the discrimination or other prohibited conduct “was motivated



                                                  3

           Case 4:21-cv-00207-WBG Document 18 Filed 08/11/21 Page 3 of 10
by…gender or failure to conform with gender stereotypes.” Wolfe v. Fayetteville, Ark. Sch. Dist.,

648 F.3d 860, 867 (8th Cir. 2011). For purposes of Title IX, discrimination includes sexual

harassment. See Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 281 (1998). Relevant to

this matter, “student-on-student sexual harassment, if sufficiently severe, can…rise to the level of

discrimination actionable under” Title IX. Davis ex rel. LaShonda D. v. Monroe Cty. Bd. of Educ.,

526 U.S. 629, 650 (1999).

       To establish a Title IX student-on-student harassment claim, the plaintiff first must show

the defendant is a Title IX funding recipient. Id.; 20 U.S.C. § 1681(a). Next, the plaintiff must

establish the defendant was “(1) deliberately indifferent (2) to known acts of discrimination (3)

which occur[ed] under its control.” K.T. v. Culver-Stockton Coll., 865 F.3d 1054, 1057 (8th Cir.

2017) (quoting Ostrander v. Duggan, 341 F.3d 745, 750 (8th Cir. 2003)). “[A] school district will

only be liable for situations in which it ‘exercises substantial control over both the harasser and

the context in which the known harassment occurs.’” Shrum ex rel. Kelly v. Kluck, 249 F.3d 773,

782 (8th Cir. 2001) (quoting Davis, 526 U.S. at 645).          “[T]he school district’s deliberate

indifference must either directly cause the abuse to occur or make students vulnerable to such

abuse, and that abuse ‘must take place in a context subject to the school district's control.’” Id.

(quoting Davis, 526 U.S. at 645). Put another way, a school district “may not be liable for damages

unless its deliberate indifference subject[s] its students to harassment. That is, the deliberate

indifference must, at a minimum, cause [students] to undergo harassment or make them liable or

vulnerable to it.” K.T., 865 F.3d at 1057 (quoting Davis, 526 U.S. at 644-45) (alterations in

original) (emphasis added).

       Finally, the plaintiff must demonstrate the harassment was “so severe, pervasive, and

objectively offensive that it….deprive[d] the victim[ ] of access to the educational opportunities



                                                 4

        Case 4:21-cv-00207-WBG Document 18 Filed 08/11/21 Page 4 of 10
or benefits provided by the school.” Id. (quoting Davis, 526 U.S. at 650). Whether conduct is

considered actionable harassment under Title IX “depends on a constellation of surrounding

circumstances, expectations, and relationships.” Davis, 526 U.S. at 651 (citation omitted).

       The District’s motion does not contend Plaintiff failed to plausibly alleged the District is a

funding recipient or the harassment occurred under its control. Instead, the District argues Plaintiff

fails to plausibly allege the District acted with deliberate indifference, it had actual knowledge of

the harassment, and the harassment was so severe, pervasive, and objectively offensive. Doc. 9 at

1-2; Doc. 10 at 5-8. Accordingly, the Court limits its discussion to those arguments.

A.     Deliberate Indifference

       Plaintiff, who was diagnosed with Down Syndrome and suffers from an intellectual

disability, avers he “is unable to communicate effectively, participate in normal schooling, and

requires active supervision by a paraeducator, including assistance using the restroom.” Doc. 1 at

3. During the relevant timeframe, Plaintiff was a middle school student enrolled in the District’s

Special Education Program. Id. On April 16, 2019, Plaintiff attended a school field trip to the

Kansas City Zoo. Id.

       During the school field trip, “Plaintiff and another student were left unsupervised in the

restroom.” Id. A paraeducator, “after realizing there was an issue,” went into the restroom. Id.

Upon entering the bathroom, she discovered Plaintiff “being sexually assaulted and sodomized by

another student.” Id. According to the Complaint, the paraeducator saw “Plaintiff’s pants were

pulled down, that the other student was standing behind Plaintiff and that his penis ‘had made

contact with Plaintiff’s butt.’” Id.

       Plaintiff alleges the District “failed to adequately supervise its students, including Plaintiff,

and allowed the sexual assault of [Plaintiff] S.S. by a fellow student.” Id. at 4. He also contends



                                                  5

         Case 4:21-cv-00207-WBG Document 18 Filed 08/11/21 Page 5 of 10
the District was “deliberately indifferent to Plaintiff S.S.’s safety, to known acts of harassment in

its programs or activities, including those committed by the other student/suspect, as well as the

harassment of [Plaintiff] S.S.” Id. Due to the “severe, pervasive, and objectively offensive” sexual

harassment, Plaintiff claims he was “deprived…access to educational opportunities or benefits

provided by” the District. Id. He maintains the District’s acts and omissions “directly caused, or

directly contributed to” his “pain and suffering, emotional distress, anxiety, depression, and loss

of self-esteem.” Id.

       Plaintiff plausibly alleges the District acted with deliberate indifference. He claims he is

intellectually disabled, unable to communicate effectively, requires active supervision by a

paraeducator, and needs assistance using the restroom. While attending a school field trip, Plaintiff

and at least one other student were not adequately supervised by the District. The District’s

deliberate indifference in failing to supervise Plaintiff and the other student made Plaintiff more

vulnerable to, subjected him to, and caused him to undergo harassment by another student. See

Davis, 526 U.S. at 645 (holding a funding recipient may be liable if it “cause[s] [students] to

undergo harassment or make them liable or vulnerable to it.”) (citation and internal quotations

omitted); see also Roe, 746 F.3d at 882 (“To be actionable an institution’s deliberate indifference

must either have caused the harassment or made the students vulnerable to it.”). Additionally,

Plaintiff alleges the District was deliberately indifferent to known acts of harassment in its

programs or activities, including those committed by the suspect, and other acts of harassment

against Plaintiff. Accepting all factual averments as true and drawing all reasonable inferences in

Plaintiff’s favor, the Court finds Plaintiff plausibly alleges deliberate indifference sufficient to

meet the notice requirements of Rule 8(a).




                                                 6

        Case 4:21-cv-00207-WBG Document 18 Filed 08/11/21 Page 6 of 10
B.     Knowledge

       The District argues Plaintiff fails to sufficiently allege the District had actual knowledge

of the sexual harassment. Doc. 10 at 6-7. To satisfy the actual knowledge requirement, a plaintiff

must show an appropriate person, meaning “an official of the [funding] recipient entity with

authority to take corrective action to end the discrimination [or harassment],” had actual

knowledge of discrimination or harassment “in the recipient’s programs.” Gebser, 524 U.S. at

290. The Eighth Circuit has determined “the actual knowledge element requires schools to have

more than after-the-fact notice of a single instance in which the plaintiff experienced sexual

assault.” K.T., 865 F.3d at 1058 (citations omitted). Instead, the plaintiff must allege the school

had “prior notice of a substantial risk of peer harassment” in its programs,” “prior knowledge of…

harassment committed by the same perpetrator,” and/or “prior knowledge of…previous reports of

sexual harassment occurring on the same premises.” Id. (citations omitted) (emphasis in original).

       In the Complaint, Plaintiff asserts the sexual assault that occurred on April 17, 2019, “was

reported…and hot lined with the State of Missouri.” Doc. 1 at 3. But Plaintiff also alleges the

District knew of “acts of harassment in its programs or activities, including those committed by

the other student/suspect, as well as the harassment of [Plaintiff].” Doc. 1 at 4. While these

allegations provide minimal information, the Court finds they sufficiently plead the knowledge

element required for the initial pleadings stage of the litigation because they indicate the District

knew about harassment in its programs, knew about harassment committed by the same student,

and knew about the harassment of Plaintiff. See Doe v. Lincoln Pub. Schs., No. 4:20-CV-3102,

2021 WL 2320479, at *2 (D. Neb. June 7, 2021) (finding dismissal was not appropriate in a pre-

discovery case even though the plaintiff did not allege “specific factual allegations

regarding…prior knowledge” because “it is not unreasonable to anticipate that discovery may (or



                                                 7

        Case 4:21-cv-00207-WBG Document 18 Filed 08/11/21 Page 7 of 10
may not) lead to evidence substantiating the necessary elements of this aspect of the plaintiff’s

claim.”); Hermann v. Kirkwood R-7 Sch. Dist., No. 4:20-CV-1216 RLW, 2021 WL 2209321, at

*6 (E.D. Mo. June 1, 2021) (finding the plaintiff sufficiently pleaded knowledge by averring

“[p]rior to the abuse of Plaintiff, KSD was on actual notice that female students were being

sexually harassed and discriminated against by KSD employees, including [a particular teacher].”).

At the initial pleading stage, detailed factual allegations are not required, even under Twombly.

Braden, 588 F.3d at 595 (recognizing that “Rule 8 does not, however, require a plaintiff to plead

‘specific facts’ explaining precisely how the defendant’s conduct was unlawful.”). Accepting all

factual averments as true and drawing all reasonable inferences in favor of Plaintiff, the Court

finds Plaintiff has plausibly alleged actual knowledge sufficient to meet the notice requirements

of Rule 8(a).

C.     Severe, Pervasive, and Objectively Offensive

       The District argues Plaintiff’s Complaint must be dismissed because a single instance of

sexual assault does not give rise to an actionable claim under Title IX. Doc. 10 at 1, 5, 7-8. In

Davis, the United States Supreme Court found harassment must “be serious enough to have the

systemic effect of denying the victim equal access to an educational program or activity,” and “in

theory, a single instance of sufficiently severe one-on-one peer harassment could be said to have

such an effect.” 526 U.S. at 652. However, the Supreme Court expressed doubt as to whether

Congress intended for “such behavior…to rise to this level in light of the inevitability of student

misconduct and the amount of litigation that would be invited by entertaining claims of official

indifference to a single instance of one-on-one peer harassment.” Id. at 652-53.

       Since Davis was decided, several courts have found a single incident of one-on-one peer

harassment may be severe, pervasive, and objectively offensive for purposes of a Title IX claim.



                                                8

        Case 4:21-cv-00207-WBG Document 18 Filed 08/11/21 Page 8 of 10
See Doe v. Fairfax Cnty. Sch. Bd., 1 F.4th 257, 276 n.15 (4th Cir. 2021) (stating a single incident

of sexual assault may be actionable under Title IX if it is “extremely serious.”) (citation omitted);

Farmer v. Kan. State Univ., No. 16-CV-2256-JAR-GEB, 2017 WL 980460, at *13 (D. Kan. Mar.

14, 2017) (observing “[c]ourts have consistently recognized that a student need not allege multiple

instances of sexual assault to state a plausible Title IX claim.”); Albiez v. Kaminski, No. 09-CV-

1127, 2010 WL 2465502, at *6 (E.D. Wis. June 14, 2010) (observing one incident of sexual assault

is sufficiently “severe, pervasive, and objectively offensive” if it deprives the victim of access to

the school’s educational opportunities or benefits); M. v. Stamford Bd. of Educ., No. 3:05-CV-

0177 (WWE), 2008 WL 2704704, at *9 (D. Conn. July 7, 2008) (finding one incident of sexual

assault of a disabled student was “precisely the type of action covered by Title IX.”)1; Doe ex rel.

Doe v. Dallas Indep. Sch. Dist., No. CIV.A.3:01-CV-1092-R, 2002 WL 1592694, at *6 (N.D. Tex.

July 16, 2002) (holding “one single instance of a forced manual penetration of one’s vagina seems

to qualify as a ‘sufficiently severe one-on-one peer harassment.”).

        Plaintiff’s allegations sufficiently plead the harassment he suffered was severe, pervasive,

and objectively offensive. He maintains he was sexually assaulted and sodomized by another

student. Doc. 1 at 3. As the paraeducator explained, “Plaintiff’s pants were pulled down…the

other student was standing behind Plaintiff and…his penis ‘had made contact with Plaintiff’s

butt.’” Id. As a result of the incident, Plaintiff alleges he has experienced and will continue to

experience “pain and suffering, emotional distress, anxiety, depression, and loss of self-esteem.”

Id. at 4. He also contends he has been deprived of access to the District’s educational opportunities




1
  The Court notes the District of Connecticut later granted the plaintiff’s motion to reconsider its summary judgment
ruling and vacated part of its July 7, 2008 order. 2008 WL 4197047. However, the Court’s order did not vacate its
prior decision regarding the plaintiff’s Title IX claim. Id. a

                                                         9

          Case 4:21-cv-00207-WBG Document 18 Filed 08/11/21 Page 9 of 10
and programs. Id. Based on these allegations, the Court concludes Plaintiff has plausibly alleged

the sexual assault by another student was severe, pervasive, and objectively offensive.

                                    IV.     CONCLUSION

       Rule 8(e) states that “[p]leadings must be construed so as to do justice.” Fed. R. Civ. P.

8(e). Assuming the factual allegations in the Complaint are true, the Court finds the Complaint

plausibly states a cause of action under Title IX and meets the pleading requirements of Rule 8(a)

and applicable case law.

       Based on its careful review of Plaintiff’s Complaint, the parties’ briefs, and the applicable

law, the Court GRANTS Defendants’ motion to dismiss Plaintiff’s claims against Sadich but

DENIES Defendants’ motion to dismiss Plaintiff’s claims against the District.

       IT IS SO ORDERED.

DATE: August 11, 2021                                 /s/ W. Brian Gaddy
                                                     W. BRIAN GADDY
                                                     UNITED STATES MAGISTRATE JUDGE




                                                10

       Case 4:21-cv-00207-WBG Document 18 Filed 08/11/21 Page 10 of 10
